ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Maersk Line Limited, Inc.                    )      ASBCA Nos. 58779, 58844
                                             )
Under Contract No. HTC711-09-D-0040          )

APPEARANCE FOR THE APPELLANT:                       Elizabeth A. Ferrell, Esq.
                                                     Bradley Arant Boult Cummings, LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Col Matthew J. Mulbarger, USAF
                                                     Air Force Chief Trial Attorney
                                                    Christopher S. Cole, Esq.
                                                    Maj Donald N. Bugg, USAF
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 21 June2016



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58779, 58844, Appeals ofMaersk
Line Limited, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals